FILED
                             NOT FOR PUBLICATION                           MAY 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HASIHOLAN SIMANJUNTAK,                           No. 11-73098

               Petitioner,                       Agency No. A088-287-920

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 14, 2013**

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Hasiholan Simanjuntak, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum and

withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for substantial evidence the agency’s factual findings, Wakkary v. Holder, 558 F.3d

1049, 1056 (9th Cir. 2009), and we deny the petition for review.

      Substantial evidence supports the agency’s finding that Simanjuntak failed

to establish his experiences in Indonesia, cumulatively, rose to the level of

persecution. See id. at 1059-60 (being beaten and robbed on two occasions, and

accosted by a mob did not compel finding of past persecution). We reject

Simanjuntak’s contentions that the agency ignored or mischaracterized the

evidence in analyzing past persecution. Substantial evidence also supports the

BIA’s finding that even under a disfavored group analysis, Simanjuntak failed to

demonstrate sufficient individualized risk of persecution to establish eligibility for

asylum. See Halim v. Holder, 590 F.3d 971, 978 (9th Cir. 2009). Accordingly, his

asylum claim fails.

      Because Simanjuntak failed to demonstrate eligibility for asylum, he

necessarily failed to satisfy the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                           2                                    11-73098